Citation Nr: 0028054	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-11 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1966 to 
October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In May 2000 the veteran submitted claims for entitlement to a 
compensable evaluation for residuals of a fracture of the 5th 
metatarsal, bilateral feet; an increased evaluation for 
tinnitus; and service connection for a heart disability as 
secondary to his service-connected PTSD.  

As these issues have been neither procedurally developed nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board first finds that the veteran's claim of entitlement 
to an initial evaluation in excess of 30 percent for PTSD is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his PTSD 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In October 2000 the Board received records documenting VA 
treatment for PTSD at the Sepulveda VA Medical Center (VAMC) 
in May 2000.  

There is no indication that the RO has had the opportunity to 
consider this evidence in connection with the claim and the 
veteran has not waived RO consideration of this evidence.  
38 C.F.R. §§ 19.37(a); 20.1304(c) (1999).

A supplemental statement of the case, so identified, will be 
furnished to the appellant and his representative, when 
additional pertinent evidence is received after a statement 
of the case or the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (1999).  The record 
does not reflect that the veteran was furnished with a 
supplemental statement of the case with respect to the above 
mentioned medical evidence received by the Board in August 
2000.  

For future reference it should be stressed to the veteran 
that he risks further delay of his appeal by directly 
submitting evidence to the Board, without allowing it to 
first be considered by the RO in the absence of a waiver in 
writing of initial RO consideration of such evidence.  




When pertinent evidence is submitted to the Board without 
initial adjudication by the RO, the Board may have to remand 
the claim(s) back to the RO for review and the preparation of 
an SSOC, resulting in possible further delay of the 
resolution of the appeal.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304(c).  

The Board also notes that the most recent VA examination for 
PTSD was conducted in November 1996, almost four years ago.  
In light of the age of this VA examination, and the recent VA 
medical evidence indicating a possible change in the severity 
of the veteran's PTSD, the Board is of the opinion that a VA 
examination should be scheduled and conducted.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

The Board notes that the RO declined to reopen the veteran's 
claim for service connection of hearing loss, finding that no 
new and material evidence had been presented to reopen his 
claim in the January 1997 rating decision.  

In his notice of disagreement (NOD), the veteran stated that 
he did not understand why service connection was not granted 
for his hearing loss.  He contended that his hearing loss 
should be service connected because his tinnitus and 
perforated ear drum were also service connected.  The Board 
is of the opinion that such a statement can be reasonably 
construed as being an NOD.  38 C.F.R. § 20.201.  

There is no indication that the veteran was ever provided 
with a Statement of the Case (SOC) pertaining to the issue of 
whether new and material evidence had been presented to 
reopen a claim of service connection for hearing loss (the 
Board notes that service connection for this disability was 
initially denied by the RO in June 1971 without being 
appealed).  

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the veteran is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board additionally notes that the there has been an 
apparent change in representation.  In December 1999 the 
veteran's representative, R.E.B., withdrew his 
representation.  A VA Form 22a indicates that he appointed 
the California Department of Veterans Affairs as his 
representative in May 2000.  

This representative has not yet presented an argument on the 
veteran's behalf in a Statement of Accredited Representative 
in Appealed Case (VA Form 646).  It should be ensured that 
they are given this opportunity on remand.  See 38 C.F.R. 
§ 19.9 (1999).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, in particular VA 
records from the Sepulveda VAMC.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  Following the above, the veteran 
should be examined by a VA psychiatrist 
to determine the level of impairment 
caused by the PTSD.  

The claims file, a separate copy of this 
remand, and the previous and amended 
criteria for rating mental disorders, 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected PTSD and 
offer an opinion as to how, and to what 
extent, the symptoms or manifestations 
affect the veteran's reliability, 
flexibility, and efficiency, and his 
social and industrial adaptability, in 
general.  

The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings.  

If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if so 
related, whether the veteran's PTSD has 
any effect on the severity of any other 
psychiatric disorder.

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), in relation to 
the veteran's impairment from PTSD.  The 
examiner must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must be requested to express an 
opinion as to the impact of PTSD on the 
veteran's ability to obtain and retain 
substantially gainful employment.  Any 
opinions expressed must be accompanied by 
a complete rationale.  

The veteran is hereby informed that his 
cooperation is vitally important to a 
resolution of this claim, and that his 
failure to appear for his VA examination 
without good cause shown may result in 
the denial of his claim.  38 C.F.R. 
§ 3.655 (1999).  

3.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an initial 
evaluation in excess of 30 percent for 
PTSD, based on both the pertinent 
previous and amended rating criteria.  In 
this regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1) and 
4.16, and Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) referable to initial 
grants of service connection and 
assignment of "staged" ratings, as 
warranted.  

The RO should also document its 
consideration of any evidence not 
previously considered, including, but not 
necessarily limited to, the May 2000 
Sepulveda VAMC medical records.  

4.  The RO should issue a statement of 
the case pertaining to the denial of 
whether new and material evidence was 
submitted to reopen the claim of 
entitlement to service connection for 
hearing loss.  The veteran should be 
advised of the requisite time to submit a 
substantive appeal if he wishes appellate 
review of this claim.

5.  The RO should provide the veteran's 
local accredited representative with a 
Statement of Accredited Representation in 
Appealed Case (VA Form 646) for 
completion and return relative to the 
issues on appeal.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


